Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
This communication is in response to claims received 10/27/2020. Claims 1 – 4, 6, 7 and 10 – 17 have been amended. Claims 1 – 20 are pending. 

Claim Objections
Claim 1 objected to because of the following informalities: At the end of the presenting step, “wherein the mobile device presents the second information at the second display the mobile device” is interpreted to read “wherein the mobile device presents the second information at the second display of the mobile device”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 have been carefully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 13 and 19 of U.S. Patent No. 9,998,878, in view of Marlow (US Patent Application 2014/0068654)).
Claims 1, 13 and 19 of U.S. Patent No. 9,998,878 recite a media device/mobile device/method comprising sending a message, establishing a session, exchanging data and generating a first display. The media device/mobile device/method of claims 1, 13 and 19 of the patent differs from claims 1, 11 and 16 of the instant application herein that fails to disclose sending, from the media device to a display device coupled to the media device, a first display based on the data. 
Marlow teaches sending, from the media device to a display device coupled to the media device, a first display based on the data (Marlow: Fig. 8 ‘810’, ‘830’, Fig. 21, ‘810’, ‘830’, [0087], [0107], [0205 – 0206]. The TV 830 displays an overlay informational message sent from the social TV dongle 810 associated with metadata regarding specific content to be played such as a singing competition).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the media device/mobile device/method of claims 1, 13, and 19 of U.S. Patent 9,998,878 to include the sending, from the media device to a display device coupled to the media device, a first display based on the data. One having ordinary skill in the art would have been motivated to make such a modification of sending, from the media device to a display device coupled to the media device, a first display based on the data per the teachings of Marlow.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 – 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow (US Patent Application 2014/0068654), hereafter known as Marlow, in view of Lobo (US Patent Application 2015/0146576), hereafter known as Lobo.
Regarding claim 1, Marlow teaches a method comprising: 
sending, by a media device (i.e. Social TV Dongle 810), a message to a mobile device (i.e. smartphone 840), the message including set-up information related to a communication session (Marlow: Fig. 9 ‘810’, ‘840’, [0119], [0166], [0185]. Social TV Dongle 810 and smartphone 840 communicate over a Bluetooth network which requires each device to exchange identification information to synch up when the smartphone gets within range of the Social TV Dongle); 
facilitating, by the media device, establishment of a wireless peer-to-peer communication session with the mobile device (Marlow: Fig. 9 ‘810’, ‘840’, [0119], [0166], [0185]. Social TV Dongle 810 and smartphone 840 communicate over Bluetooth network which requires each device to exchange identification information to synch up when the smartphone gets within range of the Social TV Dongle);
presenting, by the media device, the first information (i.e. overlay message pertaining to a singing competition) at a first display device (i.e. TV 830) coupled to the media device according to the data (Marlow: Fig. 8 ‘810’, ‘830’, Fig. 21, ‘810’, ‘830’, [0087], [0107], [0205 – 0206]. The TV 830 displays an overlay informational message sent from the social TV dongle 810 associated with metadata 
Marlow fails to expressly disclose facilitating, by the media device, establishment of a wireless peer-to-peer communication session with the mobile device in response to a selection of a selectable link at the mobile device, the selectable link based on the set-up information;
transmitting, by the media device, data to the mobile device via the wireless peer-to-peer communication session; and
receiving, by the media device, first information from an application server.

transmitting, by the media device (i.e. STB), data to the mobile device via the wireless peer-to-peer communication session; and (Lobo: Fig. 1C ‘105’, ‘150’, [0020 - 0021]. The coupon message is sent from the Set-Top-Box (STB) 105 to the mobile device 150);
receiving, by the media device, first information from an application server; (Lobo: Fig. 1A ‘105’, ‘135’, ‘140’, [0018]. The Set-Top-Box (STB) 105 receives search engine results from search engine 140, part of server 135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow with the selectable link of Lobo because in doing so provides an enhanced communication system by allowing an easier process for the user to connect to a remote site by having the user simply select a link that is preprogrammed to make the required connection saving the user the time and effort required to look up and type in the appropriate URL.

Claim 11 recites substantially the same features as claim 1 and is distinguishable only by their statutory category (Method/ and Media Device), and is accordingly rejected on the same basis.


The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 10, Marlow and Lobo show the method of claim 1, wherein the sending the message to the mobile device is performed responsive to the media device executing a particular program (Marlow: Fig. 21 ‘810’, ‘840’, ‘2110’, [0106], [0111], [0132 - 0134], [0206]. The social TV dongle 810 provides software analysis of steaming content which is used to determine messaging provided to the user’s smartphone 840).

Regarding claim 12, Marlow a and Lobo show the media device of claim 11, further comprising an interface, the interface configured to support the wireless peer-to-peer communication session via a wireless local area network (Marlow: Fig. 1 ‘110’, Fig. 8 ‘160’, ‘810’, ‘840’, [0049], [0106]. Client system (i.e. smartphone 840), Social TV Dongle 810 and social networking system 160 are wirelessly connected over a local area network (LAN) 110) and a wide area network (WAN)).



Regarding claim 14, Marlow and Lobo show the media device of claim 11. In particular, Lobo shows wherein the message is generated based on a content item selected from a catalog of content sent to the first display device (Lobo: [0001], [0016], [0023]. Electronic Program Guide (EPG) data is 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding claim 16, Marlow teaches a computer-readable storage device storing instructions, that when executed by a processor, cause the processor to perform operations comprising: 
receiving, from a media device (i.e. social media dongle 810), a message including set-up information for establishing a wireless peer-to-peer communication session with the media device (Marlow: Fig. 9 ‘810’, ‘840’, [0119], [0166], [0185]. Social TV Dongle 810 and smartphone 840 communicate over Bluetooth network which requires each device to exchange identification information to synch up when the smartphone gets within range of the Social TV Dongle); 
causing second information based on the data to be sent to the display device (Marlow: Fig. 4, Fig. 8 ‘810’, ‘830’, Fig. 21, ‘810’, ‘830’, [0087], [0106 - 0107], [0204 – 0205]. The TV 830 receives from the social TV dongle 810 and displays an overlay informational message associated with metadata regarding specific content to be played such as a singing competition), wherein the media device receives the second information and third information from an application server (Marlow: Fig. 2 ‘160’, Fig. 21 ‘810’, ‘830’, ‘840’, ‘2110’, [0107], [0110], [0204 - 0206]. The social TV dongle 810 receives smartphone 840 display message 2110 information and the TV 830 overlay message information from the social networking system 160 and associated servers which provide application server functionality), wherein the application server coordinates media output of the second information at the display device and the third information at a second display device of media device (Marlow: Fig. 21, ‘160’, ‘830’, ‘840’, ‘2110’, [0160], [0204 – 0205]. The social networking system 160 determines the display of the message 2110 sent to the user’s smartphone is associated with the media content being displayed on the TV 830 such 
Marlow fails to expressly disclose causing first information to be sent to a display device coupled to the processor, the display device including a selectable link associated with the set-up information;
facilitating establishment of the wireless peer-to-peer communication session with the media device in response to a selection of the selectable link;
receiving data with the media device via the wireless peer-to-peer communication session.
However, in the same field of endeavor, Lobo shows causing first information to be sent to a display device coupled to the processor, the display device including a selectable link associated with the set-up information (Lobo: Fig. 1A ‘105’, ‘120’, ‘130’, ‘150’, Fig. 1C ‘Step 11’, Fig. 4, ‘Step 440’, [0015 - 0020], [0034]. Set-top-box STB 105 sends a message 11 that includes a URL hyperlink over wireless internet network 130 to a mobile device user 150 (i.e. smartphone with display). The user selecting the URL link establishes a connection to a remote web site. The provided URL is based on the user initiating (i.e. setting up) activity to request a search);
facilitating establishment of the wireless peer-to-peer communication session with the media device in response to a selection of the selectable link (Lobo: Fig. 1A ‘105’, ‘120’, ‘130’, ‘150’, Fig. 1C ‘Step 11’, Fig. 4, ‘Step 440’, [0015 - 0020], [0034]. Set-top-box STB 105 sends a message 11 that includes a URL hyperlink over wireless internet network 130 to a mobile device user 150 (i.e. smartphone with 
receiving data with the media device via the wireless peer-to-peer communication session (Lobo: Fig. 1C ‘105’, ‘150’, [0020 - 0021]. The coupon message is sent from the Set-Top-Box (STB) 105 to the mobile device 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow with the selectable link of Lobo because in doing so provides an enhanced communication system by allowing an easier process for the user to connect to a remote site by having the user simply select a link that is preprogrammed to make the required connection saving the user the time and effort required to look up and type in the appropriate URL.

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow and Lobo as applied to claims 1 and 11 above, and further in view of Walter (US Patent application 2008/0281926), hereafter known as Walter. 
Regarding claim 3, Marlow and Lobo show the method of claim 1.
Marlow and Lobo fail to expressly disclose further comprising retrieving, by the media device, an identifier of the mobile device and wherein the message is sent to the mobile device based on the identifier.
However, in the same field of endeavor, Walter shows further comprising retrieving, by the device, an identifier of the mobile device and wherein the message is sent to the mobile device based on the identifier (Walter: Fig. 1 ‘158’, Fig. 2 ‘148’, ‘210’, [0014], [0025], [0027], [0031]. The STB 148 receives identification information of the mobile device 210 from the mobile device user in response to querying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow and Lobo with the retrieving an identifier of Walter because in doing so provides an enhanced communication system by confirming that the correct person and associated device that requires the information will be sent the appropriate information.

Regarding claim 6, Marlow, Lobo and Walter show the method of claim 3. In particular, Walter shows wherein the identifier of the mobile device is retrieved from a memory of the media device (Walter: Fig. 1 ‘158’, Fig. 2 ‘148’, ‘210’, Fig. 6 ‘604’, [0025], [0027], [0031], [0039 - 0040. The set-top box (STB) mobile device connection subsystem 158 includes a detection module that detects whether a mobile device is within operational range of the STB 148. The STB receives identification information of the mobile device used to connect the STB to the mobile device to synchronize messages between the STB and the mobile device. The STB includes memory 604).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 3.

Regarding claim 13, Marlow and Lobo show the media device of claim 11.
Marlow and Lobo fail to expressly disclose wherein the operations further comprise receiving an identifier of the mobile device as user input in response to a prompt, and wherein the message is sent to the mobile device based on the identifier.
However, in the same field of endeavor, Walter shows wherein the operations further comprise receiving an identifier of the mobile device as user input in response to a prompt, and wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow and Lobo with the receiving an identifier of Walter because in doing so provides an enhanced communication system by confirming that the correct person and associated device that requires the information will be sent the appropriate information.

Claims 7 – 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow and Lobo as applied to claims 1 and 16 above, and further in view of Matthews (US Patent Application 2012/0324495), hereafter known as Matthews.
Regarding claim 7, Marlow and Lobo show the method of claim 1.
Marlow and Lobo fail to expressly disclose wherein the set-up information enables the mobile device to connect to an application programming interface associated with an application executing at the media device.
However, in the same field of endeavor, Matthews shows wherein the set-up information enables the mobile device to connect to an application programming interface associated with an application executing at the media device (Matthews: Fig. 1 ‘105’, ‘106’, [0015], [0034]. User’s mobile device 105 uses an API received from an API provider to communicate with the set-top box (STB) 106 over a wireless network such as Bluetooth. Bluetooth application runs on both STB and mobile device).


Claim 17 recites substantially the same features as claim 7 and is distinguishable only by their statutory category (Method/Computer-readable Storage Device), and is accordingly rejected on the same basis.

Regarding claim 8, Marlow, Lobo and Matthews show the method of claim 7, In particular, Matthews shows wherein the application comprises a game (Matthews: Fig. 1 ‘106’, [0015]. The media computing device 106 comprises a gaming console for running gaming applications).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 7.

Claim 19 recites substantially the same features as claim 8 and is distinguishable only by their statutory category (Method/Computer-readable Storage Device), and is accordingly rejected on the same basis.



Regarding claim 9, Marlow, Lobo and Matthews show the method of claim 8, wherein the first information (i.e. overlay message displayed on TV 830) does not include information presented in the second information (i.e. informational message displayed on user’s smartphone 2110), and wherein the second information is associated with a user of the mobile device (Marlow: Fig. 21 ‘830’, ‘840’m ‘2110’, [0204 – 0206]. The message overlayed on the TV 830 is different from the smartphone 840 message 

Claim 20 recites substantially the same features as claim 9 and is distinguishable only by their statutory category (Method/Computer-readable Storage Device), and is accordingly rejected on the same basis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marlow and Lobo as applied to claim 11 above, and further in view of Hamilton (US Patent 8,799,951), hereafter known as Hamilton. 
Regarding claim 15, Marlow and Lobo show the media device of claim 11.
Marlow and Lobo fail to expressly disclose wherein the message includes information to identify a mobile device program executable at the mobile device to facilitate establishment of the wireless peer-to-peer communication session.
However, in the same field of endeavor, Hamilton shows wherein the message includes information to identify a mobile device program executable at the mobile device to facilitate establishment of the wireless peer-to-peer communication session (Hamilton: Fig. 1 ‘4’, ‘14’, ‘18’, Col 3 lines 26 – 27, Col 4 lines 5 – 25 and 65 – 67, Col 5 lines 30 – 39, Col 9 lines 58 – 62. The network server 14 requests and receives from the mobile device 18 (i.e. smartphone with display) a message with the mobile device identifier 10. The mobile device identifier can include Bluetooth identifier used by the Bluetooth application in wireless communication session between the mobile device 18 and the set-top box (television platform 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow and Lobo with the information to .



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow, Lobo and Walter as applied to claim 3 above, and further in view of Martini (US Patent Application 2010/0017816), hereafter known as Martini.
Regarding claim 4, Marlow, Lobo and Walter show the method of claim 3.
Marlow, Lobo and Walter fail to expressly disclose further comprising generating, by the media device, a third display including a prompt requesting the identifier of the mobile device and receiving the identifier of the mobile device responsive to the prompt.
However, in the same field of endeavor, Martini shows further comprising generating, by the media device, a third display including a prompt requesting the identifier of the mobile device and receiving the identifier of the mobile device responsive to the prompt (Martini: Fig. 1 ‘145’, Fig. 2, [0048], [0089]. Set-top box (STB) 145 requests from the user to select the desired cellular phone number from a list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Marlow, Lobo and Walter with the generating of Martini because in doing so provides an enhanced communication system by requesting the user of the mobile device to provide a personal identification number such as their phone number to confirm that the user is a subscriber of the service provider ensuring non-subscribers do not gain access to the provider services they are not entitled to receive.


The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marlow, Lobo and Matthews as applied to claim 17 above, and further in view of Gilvar (US Patent Application 2011/0071843), hereafter known as Gilvar.
Regarding claim 18, Marlow, Lobo and Matthews show the computer-readable storage device of claim 17.
Malhotra, Lobo and Matthews fail to expressly disclose wherein the operations further comprise, in response to the selection of the selectable link, retrieving a mobile device application corresponding to the application via a network and initiating the mobile device application.
However, in the same field of endeavor, Gilvar shows wherein the operations further comprise, in response to the selection of the selectable link, retrieving a mobile device application corresponding to the application via a network and initiating the mobile device application (Gilvar: Fig. 1 ‘10’, Fig. 9 ‘466’, [0113], [0119], [0122], [0133]. The user of a mobile device 10 selects a link to download a quiz application which is downloaded and initiated on the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the set-up information of Malhotra, Lobo and Matthews with the selectable link of Gilvar because in doing so provides an enhanced communication system by allowing an easier process to download an application to the mobile device by automatically linking and 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Chris Parry/               Supervisory Patent Examiner, Art Unit 2451